DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2021 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of Species I-Figures 1-2 in the reply filed on March 18, 2020 is acknowledged.
Claims 3-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claim Interpretation
With regards to 35 U.S.C. 112(f) means plus function interpretation (i.e. control unit), the applicant has amended the claims to cancel the means plus function language and hence the 35 U.S.C. 112(f) claim interpretation has been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-6 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Jennings et al. (U.S. 2012/0164834) in view of Yamamoto et al. (U.S. 2014/0209245) or Mitsuhashi et al. (U.S. 2004/0216661).
Referring to Figure 20 and paragraphs [0058]-[0060], [0075]-[0076], [0083]-[0095], Jennings et al. disclose a plasma processing apparatus that plasmatizes a gas that is supplied to inside of a chamber by using high-frequency power used for generating a plasma and applies plasma processing to a substrate, the plasma processing apparatus comprising:  a stage 110 in which a first electrode 112 and a second electrode 114 are formed separately, the second electrode being provided around the first electrode, the substrate 186 being placed above the first electrode (Fig. 20, pars.[0037]-[0038]); a first high-frequency power supply 1104A configured to apply to the first electrode, a first high-frequency power used for mainly drawing an ion in the plasma; and a second high-frequency power supply 1104B, provided independently from the first high-frequency power supply, configured to apply to the second electrode a second high-frequency power used, for mainly drawing an ion in the plasma (Fig. 20, par.[0075]), wherein an upper limit value of a frequency of the first high-frequency power and an upper limit value of a frequency of the second high-frequency power are 20 MHz (par.[0058]), i.e. 1 KHz-2 MHz is less than 20 MHz),  wherein the stage 110, 140 includes a base made of a dielectric material 
Jennings et al. fail to teach wherein a center side of the stage under the substrate includes an electrostatic chuck having a disk shape and disposed on the base and a focus ring being provided above the second electrode and peripheral side of the stage under the focus ring includes the a dielectric member having a ring shape and disposed on the base.
Referring to Figures 1-2 and paragraphs [0062]-[0064], Yamamoto et al. teach wherein a center side of the stage 3, 4 under the substrate W includes an electrostatic chuck 6 having a disk shape and disposed on the base and a focus ring 5 being provided above the second electrode and peripheral side of the stage under the focus ring includes the a dielectric member 7 having a ring shape and disposed on the base.  Referring to Figure 1 and paragraph [0062], Mitsuhashi et al. teach wherein a center side of the stage 4 under the substrate W includes an electrostatic chuck 42 having a disk shape and disposed on the base, a focus ring 43 being provided above the second electrode, and peripheral side of the stage under the focus ring includes the a dielectric member 43a having a ring shape and disposed on the base.  It is conventionally known in the art to use an electrostatic chuck in order to secure the substrate to the stage during processing.  It is conventionally known in the art to use a focus ring in order to shape the plasma near the 
With respect to claim 2, the plasma processing apparatus according to Jennings et al. further comprising:  a processor 2150 configured to control the first high-frequency power supply 1104A and the second high-frequency power supply 1104B, independently (pars. [0075]-[0076], [0084]-[0086], [0091]-[0093]).
With respect to claim 5, the plasma processing apparatus of Jennings et al. further comprising: a third high-frequency power supply 1102A configured to apply to the first electrode 112 a third high-frequency power, whose frequency is greater than 20 MHz, used for generating a plasma; and a fourth high-frequency power supply 1102B, which is provided independently from the third high-frequency power supply, configured to apply to the second electrode a fourth high-frequency power, whose frequency is greater than 20 MHz, used for generating a plasma, wherein the processor 2150 controls at least one of the third high-frequency 
With respect to claim 6, the plasma processing apparatus according to Jennings et al. further includes wherein the processor 2150 applies high-frequency power, whose frequency is greater than 20 MHz, used for generating the plasma to the first electrode, to the first electrode and the second electrode, or to an upper electrode that is provided to face the stage (Fig. 20, par.[0058])).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jennings et al. (U.S. 2012/0164834) in view of Yamamoto et al. (U.S. 2014/0209245) or Mitsuhashi et al. (U.S. 2004/0216661) as applied to claims 1-2 and 5-6 above, and further in view of Iwata et al. (U.S. 2009/0206058).
The teachings of Jennings et al. in view of Yamamoto et al. or Mitsuhashi et al. have been discussed above.
Jennings et al. in view of Yamamoto et al. or Mitsuhashi et al. fail to teach a first DC power supply configured to apply a first DC current to the first electrode; and a second DC power supply configured to apply a second DC current to the second electrode, wherein the processor controls at least one of the first DC power supply and the second DC power supply, independently.
Referring to paragraphs [0057], [0063],[0064], Iwata et al. teach a plasma processing apparatus wherein a first DC power supply 50b is configured to apply a first DC current to the first electrode 34b; and a second DC power supply 50a is configured to apply a second .  
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jennings et al. (U.S. 2012/0164834) in view of Yamamoto et al. (U.S. 2014/0209245) or Mitsuhashi et al. (U.S. 2004/0216661) as applied to claims 1-2 and 5-6 above, and further in view of Yokogawa et al. (U.S. 2010/0006225).
The teachings of Jennings et al. in view of Yamamoto et al. or Mitsuhashi et al. have been discussed above.
Jennings et al. in view of Yamamoto et al. or Mitsuhashi et al. fail to teach the plasma processing apparatus further comprising an insulating or resin material connected to the base and disposed between the center side and the peripheral side.
Referring to Figure 1 and paragraph [0019], Yokogawa et al. teach it is conventionally known in the plasma processing art to arrange an insulating or resin material 14 to be connected In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06 II.  The resulting apparatus of Jennings et al. in view of Yamamoto et al. or Mitsuhashi et al. would yield an insulating or resin material connected to the base and disposed between the center side and the peripheral side.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new references Yamamoto et al. or Mitsuhashi et al. teach a center side of the stage under the substrate includes an electrostatic chuck having a disk shape and disposed on the base and a focus ring being provided above the second electrode and peripheral side of the stage under the focus ring includes the a dielectric member having a ring shape and disposed on the base.  Additionally, Yokogawa et al. teach an insulating or resin material connected to the base and disposed between the center side and the peripheral side.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Koshimizu’606, Kitagawa’528, and Kubota et al.’040 teach a center side of the stage under the substrate includes an electrostatic chuck having a disk shape and disposed on the base and a focus ring being provided above the second electrode and peripheral side of the stage under the focus ring includes the a dielectric member having a ring shape and disposed on the base.  Bailey III et al.’ 112 and Fischer’412 teach an insulating or resin material connected to the base and disposed between the center side and the peripheral side.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432.  The examiner can normally be reached on Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/Michelle CROWELL/Examiner, Art Unit 1716         

/PARVIZ HASSANZADEH/Supervisory Patent Examiner, Art Unit 1716